Case: 08-31193     Document: 00511086340          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-31193
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ERNEST ALLEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:91-CR-489-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Ernest Allen, federal prisoner # 22651-034, appeals the district court’s
grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the
amendments to the crack cocaine Guideline. Allen argues that the district
court’s decision to reduce his sentence by only 12 months was an abuse of
discretion.
        Reductions under § 3582(c)(2) are not mandatory and are reviewed for an
abuse of discretion. United States v. Doublin, 572 F.3d 235, 237-38 (5th Cir.),

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31193    Document: 00511086340 Page: 2         Date Filed: 04/20/2010
                                 No. 08-31193

cert. denied, 130 S. Ct. 517 (2009). In Allen’s case, the district court did not base
its decision on an error of law or a clearly erroneous assessment of the evidence.
See id. at 237; see United States v. Smith, 417 F.3d 483, 486-87 (5th Cir. 2005);
18 U.S.C. § 3553(a); U.S.S.G. § 1B1.10, comment. (n.1(B)(i)-(iii)). Also, the
district court’s failure to provide case-specific reasons for its decision does not
constitute reversible error. See United States v. Evans, 587 F.3d 667, 672-74
(5th Cir. 2009), petition for cert. filed (Jan. 28, 2010) (No. 09-8939).
      The judgment of the district court is AFFIRMED.




                                         2